Exhibit 10.5

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

FOURTH AMENDMENT

 

Manufacturing and Supply Agreement between
W. R. Grace & Co.-Conn. and ChromaDex, Inc.

 

This Fourth Amendment to the Manufacturing and Supply Agreement (the “Fourth
Amendment”) is made and effective as of April 15th, 2019 (the “Fourth Amendment
Effective Date”) by and between W. R. Grace & Co.-Conn. (“GRACE”) and ChromaDex.
Inc. (“ChromaDex”).

 

RECITALS

 

WHEREAS, GRACE and ChromaDex entered into a certain Manufacturing and Supply
Agreement effective January 1, 2016 (the “Agreement”), a First Amendment to the
Agreement effective February 27, 2017, a Second Amendment to the Agreement
effective January 1, 2018, a Third Amendment to the Agreement effective January
1, 2019, whereby GRACE agreed to sell to ChromaDex and ChromaDex agreed to
purchase from GRACE Product as defined in the Agreement and as amended below
pursuant to the terms and conditions set forth therein;

 

WHEREAS, GRACE and ChromaDex desire and wish to further amend the Agreement as
set forth herein, with the understanding that all other provisions of the
Agreement, the First Amendment, the Second Amendment and the Third Amendment
shall remain unchanged except as identified below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual obligations
herein contained, the parties hereto agree as follows:

 

I. Product

 

The definition of Product in the Agreement as modified by the Second Amendment
and reverted by the Third Amendment is deleted in its entirety and replaced with
the following:

 

““Product” shall be […***…] defined by the Specifications.”

 

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement and Amendment shall remain and continue in full force and effect
and apply hereto. Capitalized terms not otherwise defined herein shall have the
meaning given in the Agreement. This Fourth Amendment shall become effective as
of the Effective Date when executed by the parties hereto.

 

[signatures to follow]

 

  1  

 

IN WITNESS THEREOF, the authorized representatives of the parties have executed
this Fourth Amendment to the Manufacturing and Supply Agreement effective as of
the Effective Date.

 

W.R. Grace & Co.-Conn.

ChromaDex, Inc.

 

 

 

 

 

 

Signature:

/s/ John Gilbert

 

Signature:

/s/ Matthew A. Roberts

 

Name:

John Gilbert

 

Name:

Matthew A. Roberts

 

Title:

VP Sales

 

Title:

Chief Scientific Officer

 

Date:

7/20/2020

 

Date:

4/16/2019

 

 

  2

 